           Case 4:18-cr-00450-JD Document 18 Filed 03/01/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                        Criminal Minutes


Date: February 27, 2019                                                Judge: Hon. James Donato

Court Reporter: Debra Pas
Time: 9 Minutes
Case No.       CR-18-00450-JD-1
Case Name      United States v. Lixiong Chen (Int.) (I)

Attorney(s) for Government:      Michelle Kane
Attorney(s) for Defendant(s):    Mark Krotoski/Peng Wang
Interpreter: Anthony Tam
Probation Officer: N/A

Deputy Clerk: Lisa Clark

                                         PROCEEDINGS

Status Conference - Held

                                      NOTES AND ORDER

A jury trial is set for April 8, 2019. The pretrial conference is set for March 25, 2019, at 11:00
a.m. All pretrial filings are due by March 11, 2019.




                                                 1
